TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00280-CV


In re Texas State Board of Public Accountancy





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	Relator Texas State Board of Public Accountancy has filed a petition for writ of
mandamus and a motion for temporary stay.  See Tex. R. App. P. 52.8, 52.10.  We grant the motion
for temporary relief and stay the trial court's discovery order pending our resolution of the petition. 
	It is ordered May 27, 2009.

Before Justices Puryear, Pemberton and Waldrop